     Case: 2:20-cv-03155-ALM-KAJ Doc #: 1 Filed: 06/23/20 Page: 1 of 9 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                       CIVIL DIVISION


 WORTHINGTON CITY SCHOOL                                  )
 DISTRICT BOARD OF EDUCATION                              )
 200 E. Wilson Bridge Rd.                                 )
 Worthington, OH 43085                                    )
                                                          )
              Plaintiff,                                  )
                                                          )
      v.                                                  )
                                                          )
 LANCE MOORE,                                             )   Case No.: 2:20-cv-03155
 in his individual capacity, and as parent and            )
 natural guardian of C.M., a minor                        )
 1510 Park Club Drive                                     )   Judge:
 Westerville, OH 43081                                    )   Magistrate Judge:
                                                          )
      and                                                 )
                                                          )
 SUSAN MOORE,                                             )
 in her individual capacity, and as parent                )
 and natural guardian of C.M., a minor                    )
 1510 Park Club Drive                                     )
 Westerville, OH 43081                                    )
                                                          )
              Defendants.                                 )



       VERIFIED COMPLAINT OF PLAINTIFF WORTHINGTON CITY SCHOOL
                     DISTRICT BOARD OF EDUCATION


        Worthington City School District Board of Education (the “Board” or “District”) for its
Verified Complaint against Defendants, Lance Moore and Susan Moore, in their individual
capacities and as parents and natural guardians of C.M., a minor, states as follows:

                                   PRELIMINARY STATEMENT

1.         The Board brings this action against Defendants to secure redress for the breach of a written
           settlement agreement under the Individuals with Disabilities Education Improvement Act
           (“IDEA”), 20 U.S.C. §§1400 et seq.




                                                    -1-
     Case: 2:20-cv-03155-ALM-KAJ Doc #: 1 Filed: 06/23/20 Page: 2 of 9 PAGEID #: 2




                                            PARTIES

2.      The Board is a political subdivision of the State of Ohio located in Franklin County, Ohio.

3.      Defendant, Lance Moore, is a parent and natural guardian of M.E., a minor student enrolled
        in the District.

4.      Defendant, Susan Moore, is a parent and natural guardian of M.E., a minor student enrolled
        in the District.

                                JURISDICTION AND VENUE

5.      Pursuant to 28 U.S.C. §§1391(b)(1) and (b)(2), venue is proper in this Court.

6.      Pursuant to 28 U.S.C. §1331, this Court possesses subject matter jurisdiction over federal
        question claims arising under IDEA, 20 U.S.C. §§1400 et seq.

7.      Pursuant to 20 U.S.C. §1415(e)(2)(F), this Court has the power to enforce settlement
        agreements reached through a mediation under the IDEA.

8.      Pursuant to 28 U.S.C. §1367, this Court has supplemental jurisdiction over the Board’s
        breach of contract claim brought under Ohio state law.

                                 FACTUAL BACKGROUND

9.      On or about June 26, 2018, Defendants filed a Due Process Complaint and Request for Due
        Process Hearing against the Board with the Ohio Department of Education (“ODE”), which
        was assigned Case Number SE 3636-2018.

10.     A true and accurate copy of the Due Process Complaint is attached as Exhibit 1.

11.     On or about January 7, 2019, Defendants filed an Amended Due Process Complaint and
        Request for a Due Process Hearing against the Board with the ODE.

12.     A true and accurate copy of the Amended Due Process Complaint is attached as Exhibit 2.

13.     In the Amended Due Process Complaint, Defendants made various claims, pursuant to the
        IDEA and Ohio Revised Code Chapter 3323 against the Board regarding provision of a
        special education program for C.M.

14.     The Board disputed all claims against it and stated its program provided C.M. with a free
        appropriate public education (“FAPE”).

15.     The Board and Defendants participated in a mediation pursuant to 20 U.S.C. §1415(e).

16.     Through settlement discussions continuing from the mediation process, the Board and
        Defendants resolved all claims raised in the Amended Due Process Complaint.




                                                -2-
  Case: 2:20-cv-03155-ALM-KAJ Doc #: 1 Filed: 06/23/20 Page: 3 of 9 PAGEID #: 3




17.   On or about June 26, 2019, the District and Defendants entered into a written settlement
      agreement under 20 U.S.C. §1415(e)(2)(F) (the “Settlement Agreement”).

18.   A true and accurate copy of the Settlement Agreement is attached as Exhibit 3.

19.   The Settlement Agreement, in its introductory paragraph, defines the “Term of this
      Agreement” as “the time period ranging from the beginning of the summer of 2019 to the
      end of the summer of 2024.”

20.   In the Settlement Agreement, at ¶ 6, the District and Defendants agreed to identify C.M.’s
      least restrictive environment and placement to be “a private facility that specializes in the
      education of children with autism.” The parties further agreed that the separate facility that
      would provide education services to C.M. would be Bridgeway Academy (“Bridgeway”)
      at the election of the Parents and the District would provide transportation to C.M. to and
      from Bridgeway Academy during the term of the Settlement Agreement.

21.   In the Settlement Agreement, at ¶ 17, Defendants, on their own behalf and on behalf of
      C.M., agreed to “forever release and discharge the Board . . . from any and all claims,
      demands, actions, causes of actions or suits at law or in equity of whatsoever kind and
      nature, which Parents and/or C[.M.] may have had, now have, or may now or hereafter
      assert against the Board and its Agents for the entire period prior to this Agreement, and
      during the Term of this Agreement, with respect to C[.M.] and his education including but
      not limited to claims regarding the provision of FAPE, education, special education,
      extended school year services, related services, transportation, tuition, room and board,
      reimbursement, private tutoring, compensatory education, damages, therapy, independent
      evaluations, and attorney fees.”

22.   In the Settlement Agreement, at § 17, Defendants, on their own behalf and on behalf C.M.,
      also agreed to “waive all claims and further agree not to challenge or assert claims against
      the Board or its Agents with respect to C[.M.]’s receipt of special education and related
      services provided pursuant to this Agreement. This discharge of any liability includes, but
      is not limited to, a release of all claims arising under Section 1983 of the Civil Rights Act
      (42 U.S.C. § 1983), 20 U.S.C. § 1400 et seq. (i.e., the Individuals with Disabilities
      Education Improvement Act), Section 504 of the Rehabilitation Act (29 U.S.C. § 794), the
      Americans with Disabilities Act (42 U.S.C. § 12101), the Family Educational Rights and
      Privacy Act (FERPA) (20 U.S.C. § 1232g; 34 CFR Part 99), Ohio Revised Code Chapter
      3323 and Ohio Administrative Code Chapter 3301-51, and any and all claims arising out
      of Student’s placement at Bridgeway Academy.”

23.   The Settlement Agreement, at § 9, further stated that “[s]ince Bridgeway Academy is the
      education placement at the election of the Parents, Parents agree that the District shall not
      be responsible for the efficacy of the educational programing provided to Student by
      Bridgeway Academy and that neither Parents nor Student shall have the right to seek
      compensatory education or any other relief from District as a result of any real or perceived
      failures, injuries or damages caused by Bridgeway Academy or its employees.”




                                               -3-
  Case: 2:20-cv-03155-ALM-KAJ Doc #: 1 Filed: 06/23/20 Page: 4 of 9 PAGEID #: 4




24.   The Settlement Agreement, at § 19, provides that “[i]f C[.M.] and/or his legal
      representative(s), as designated by a Court or Parents, ever initiate a legal proceeding
      seeking to litigate or re-litigate those issues for which a waiver and resolution were
      provided under Section 17, Parents shall hold the District harmless and indemnify the
      District for any liability, judgment, legal fees, or other costs and expenses arising from
      such legal proceedings. This Agreement is enforceable in federal court.”

25.   At the beginning of the 2019-2020 school year, C.M. began attending Bridgeway
      Academy.

26.   On or about February 19, 2020, Bridgeway Academy discharged C.M. from its school.

27.   The cost for C.M. to attend and be transported to and from Bridgeway from August 2019
      to February 2020 was $48,252.

28.   On or about March 5, 2020, Defendants, on their own behalf and on behalf of C.M., filed
      a Due Process Complaint and Request for Due Process Hearing against the Board with
      ODE, which was assigned Case Number SE 3856-2020.

29.   A true and accurate copy of the Due Process Complaint is attached as Exhibit 4.

30.   Defendants’ sole claim in Due Process Complaint Number SE 3856-2020 is that the
      District “denied C.M. FAPE.”

31.   On or about April 17, 2020, the District filed a Motion for Summary Judgment with
      Impartial Hearing Officer Linda Mosbacher requesting that IHO Mosbacher dispose of
      Defendants’ Due Process Complaint because Defendants’ had waived their right to bring
      the Due Process Complaint by entering into the Settlement Agreement.

32.   On or about May 15, 2020, IHO Mosbacher denied the District’s Motion for Summary
      Judgment.

33.   A true and accurate copy of the IHO Mosbacher’s decision is attached as Exhibit 5.

34.   In her ruling, IHO Mosbacher opined that “Parties who seek to enforce a written settlement
      agreement under IDEA are instructed to file in state or federal district court” because
      “Hearing Officers do not have the statutory authority to enforce a settlement agreement.”

35.   IHO Mosbacher further denied the District’s request to stay the due process complaint
      proceedings while the District pursues enforcement of the Settlement Agreement in a court
      of law.

36.   Defendants’ Due Process Complaint Number SE 3856-2020 violates Sections 9 and 17 of
      the Settlement Agreement.

37.   Defendants’ Due Process Complaint Number SE 3856-2020 triggers Defendants’
      indemnification obligations under Paragraph 19 of the Settlement Agreement.




                                             -4-
  Case: 2:20-cv-03155-ALM-KAJ Doc #: 1 Filed: 06/23/20 Page: 5 of 9 PAGEID #: 5




                                COUNT ONE
                 ENFORCEMENT OF SETTLEMENT AGREEMENT
                          [20 U.S.C. §1415(e)(2)(F)]

38.   The Board incorporates by reference the allegations in paragraphs 1 through 37 above as
      if fully restated herein.

39.   The Board and Defendants entered into the Settlement Agreement through settlement
      discussions continuing from mediation under 20 U.S.C. §1415(e).

40.   The Settlement Agreement is a valid and binding written agreement under 20 U.S.C.
      §1415(e)(2)(F).

41.   To date, the Board performed all of its obligations under the Settlement Agreement.

42.   The Board is entitled to enforce the Settlement Agreement in this Court pursuant to 20
      U.S.C. §1415(e)(2)(F)(iii).

43.   The Board is entitled to a declaration that Defendants have breached the Settlement
      Agreement.

44.   The Board is entitled to an Order from this Court directing Defendants to dismiss with
      prejudice the Due Process Complaint filed with ODE in Case Number SE 3856-2020.

45.   Pursuant to 20 U.S.C. §1415(i)(3), the Board is entitled to reasonable attorney fees and
      other costs incurred in this action.

                                         COUNT TWO
                                    BREACH OF CONTRACT
                                     [STATE LAW CLAIM]

46.   The Board incorporates by reference the allegations in paragraphs 1 through 45 above as
      if fully restated herein.

47.   The Board and Defendants entered into the Settlement Agreement.

48.   The Settlement Agreement is a valid and binding contract.

49.   To date, the Board performed all of its obligations under the Settlement Agreement.

50.   Defendants breached the Settlement Agreement when they filed the Due Process
      Complaint with ODE in Case Number SE 3856-2020 alleging that the District “denied
      C.M. FAPE” during the Term of the Agreement.

51.   As a direct and proximate result of Defendants’ breach of the Settlement Agreement, the
      Board has suffered damages in an amount to be proven at trial, plus pre- and post-judgment
      interest.




                                             -5-
     Case: 2:20-cv-03155-ALM-KAJ Doc #: 1 Filed: 06/23/20 Page: 6 of 9 PAGEID #: 6




52.     Pursuant to Shanker v. Columbus Warehouse, Ltd., 10th Dist. No. 99AP-772, 2000 Ohio
        App. LEXIS 2391, the Board is entitled to reasonable attorney fees and other costs incurred
        in this action.

                              COUNT THREE
            DECLARATIVE JUDGMENT OF CONTRACTUAL INDEMNITY
                           [STATE LAW CLAIM]

53.     The Board incorporates by reference the allegations in paragraphs 1 through 52 above as
        if fully restated herein.

54.     The District and Defendants entered into a Settlement Agreement.

55.     The Settlement Agreement is a valid and binding contract.

56.     To date, the Board performed all of its obligations under the Settlement Agreement.

57.     Defendants triggered their indemnification obligation when they filed the Due Process
        Complaint with ODE in Case Number SE 3856-2020 alleging that the District “denied
        C.M. FAPE” during the Term of the Agreement.

58.     As a direct and proximate result of Defendant’s actions, the Board has incurred legal fees
        and other costs in an amount to be proven at trial, plus pre- and post-judgment interest.

59.     The Board is entitled to a judgment for declaratory relief enforcing the indemnification
        provision in the Settlement Agreement and damages, to be proven at trial, arising
        thereunder.




        WHEREFORE, Plaintiff, Worthington City School District Board of Education, demands
the following relief:

A.      A declaration enforcing the terms of the Settlement Agreement under IDEA, 20 U.S.C.
        §1415(e)(2)(F), and ordering Defendants to dismiss Due Process Complaint Case Number
        SE 3856-2020, with prejudice;

B.      A monetary judgment against Defendants in an amount to be determined at trial, plus pre-
        and post-judgment interest;

C.      A declaration enforcing the indemnification provision of the Settlement Agreement and
        damages, to be proven at trial, arising thereunder;

D.      An award of reasonable attorney fees and other costs incurred in this action; and



                                                -6-
     Case: 2:20-cv-03155-ALM-KAJ Doc #: 1 Filed: 06/23/20 Page: 7 of 9 PAGEID #: 7




E.      Any other relief the Court may deem just and proper at law or in equity.


                                             Respectfully Submitted,


                                               /s/ Derek L. Towster
                                             Derek L. Towster, Trial Attorney    (0091315)
                                             dtowster@scottscrivenlaw.com
                                             Julie C. Martin, Co-Counsel         (0056163)
                                             julie@scottscrivenlaw.com
                                             Scott Scriven LLP
                                             250 E. Broad Street, Suite 900
                                             Columbus, OH 43215-3742
                                             P: (614) 222-8686; F: (614) 222-8688
                                             Attorneys for Plaintiff Worthington City School
                                             District Board of Education




                                               -7-
   Case: 2:20-cv-03155-ALM-KAJ Doc #: 1 Filed: 06/23/20 Page: 8 of 9 PAGEID #: 8



                                             VERIFI CAT IO N

ST ATE OF OHiO                          )                                   AFF IDA VIT OF
                                        )            ss.                    K lM BROWN
COUNTY OF FRANKL[N                      )


1, Kim Brow n, being first duly sworn,      Slale   that J am the Director of Special Education for the

Worthington Ciry School District As the Di rector of Special Educati o n, [ have personal

knowledge an d am otherwise com petent to testify regarding the foregoi ng matters 1 have read

thi s Verified Compl aint and state thai, to the best of my knowledge and belief, the fo regoing

all egation of fact are true and accurate.

                                                                   /
                                                ~=--~~=---
                                                   - Ki m Brow!)


On thi s ~ay of June, 2020, appeared Kim Brown and, after being sworn, attested this to

be her true and accurate affidavit, and so provided her signature.




                                                     Notary Public




                                                       -8­
  Case: 2:20-cv-03155-ALM-KAJ Doc #: 1 Filed: 06/23/20 Page: 9 of 9 PAGEID #: 9




                               CERTIFICATE OF SERVICE


       A true and accurate copy of the foregoing Worthington City School District Board of

Education’s Verified Complaint was sent via electronic mail on June 23, 2020 to the following

counsel who represent the Defendants in Ohio Department of Education, Case Number SE 3856-

2020 and upon information and belief will represent Defendants in this matter:


Michelle McGuire    (0076553)
P.O. Box 81804
Cleveland, OH 44181
(440) 396-7844
Michelle.attorney@gmail.com

Carla L. Leader      (0081597)
8717 Tiburon Drive
Cincinnati, OH 45249
(513) 909-4332
carla@cincinnatieducationlaw.com




                                                    /s/ Derek L. Towster

                                                    Derek L. Towster, Esq.




                                              -9-
